                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY SMITH,                                     Case No. 19-cv-03683-SI
                                   8                     Petitioner,
                                                                                            JUDGMENT
                                   9              v.

                                  10     S. PEARMAN,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           This action for writ of habeas corpus is dismissed without prejudice to petitioner filing a

                                  14   civil rights action to assert his claims.

                                  15

                                  16           IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: October 4, 2019

                                  19

                                  20

                                  21                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
